DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 06/18/2020, in which claims 3-5, 10, 13, 15, 20 were amended, has been entered.

Specification
The amendment to the specification received on 06/18/2020 has been entered.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

Species 2: the invention directs to a second embodiment disclosed in Fig. 4 and paragraph [035]
Species 3: the invention directs to a third embodiment disclosed in Fig. 6 and paragraph [037]
Species 4: the invention directs to a fourth embodiment disclosed in Fig. 8, paragraph [042]
Species 5: the invention directs to a fifth embodiment disclosed in Fig. 8, paragraph [045]
Species 6: the invention directs to a sixth embodiment disclosed in Fig. 8, paragraph [047]
Species 7: the invention directs to a seventh embodiment disclosed in paragraph [101]-[107]
Species 8: the invention directs to an eighth embodiment disclosed in paragraph [108]-[116]
Species 9:  the invention directs to a ninth embodiment discloses in paragraph [117]-[125]
Species 10: the invention directs to a tenth embodiment disclosed in paragraph [133]-[140]
Species 11: the invention directs to an eleventh embodiment disclosed in paragraph [141]-[148]

Species 13: the invention directs to a thirteenth embodiment disclosed in paragraph [159]-[168]
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims 1 and 11 are generic.  
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species 1-13 lack unity of invention because even though the inventions of these groups require the technical feature of a hole buffer layer is arranged close to the quantum dot light- emitting layer and affixed to the hole transport layer, and a material of the first hole buffer sub-layer is a first hole buffer material or a mixed material composed of a first hole buffer material and a fourth hole transport material, wherein an electrical conductivity of the first hole buffer material is less than 1x10-8 Sm-1 , this technical feature is not a special technical feature as it does not make a contribution HE et al. (CN106816545A). HE discloses in Fig. 1, Abstract, setting a hole buffer layer [5] arranged close to the quantum dot light- emitting layer [4], and affixed to the hole transport layer [3] so that the difference between electronic injection rate and hole transport rate of the quantum dot light emitting layer is less than the preset threshold value range, promoting the quantum dot light emitting layer hole, balance of the electrons.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822